DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to data processing method based on an OFDM system comprising a communication base station and the steps used by it to transmit signal to an intelligent terminal.
Group II, claim(s) 6-19 are drawn to drawn to data processing method based on an OFDM system comprising an intelligent terminal and the steps used by it to receive and process received signal.

 	Groups I and Il lack unity of invention because even though the inventions of
these groups require the technical feature of “data processing method based on an OFDM system, wherein, for Group I claims, frequency domain reference signals are superimposed on frequency domain data, and transformation to time domain results in time domain reference signals are superimposed on time domain data,  and for group II, the received signal has  time domain reference signals superimposed on time domain data and  transformation to frequency domain results in frequency domain reference signals are superimposed on frequency domain data ”, each group is drawn to a different side of the communication system, the specific processing used has no overlap. The fact that the claimed technical feature is not a special technical feature, is evidenced by the feacture not making a contribution over the prior art as follows:

Han et al. (US 20080240285 A1) discloses an OFDM communication signal in which reference signal used is Zadoff Chu sequence which maintains the same mapping in time domain as it did in frequency domain.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Han’s system use frequency domain reference signals that are superimposed with the frequency domain data as disclosed by Sun. It would have been obvious in order to reduce the overhead of the reference signals (Paragraph [0083]).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the combination of Han’s system with Sun’s frequency domain reference signals being superimposed with the frequency domain data would result in the time domain signals comprise time domain reference signals superimposed with the time domain data as claimed. It would have been obvious because the reference signals used by Han maintain ideal correlation characteristics in time domain and frequency domain (Paragraphs [0355],[0356] of Han), thus Sun’s teaching of frequency domain reference signals being superimposed with the frequency domain data would result in the time domain signals comprise time domain reference signals superimposed with the time domain data. 
Thus, the claimed technical feature of claims of group I is obvious over the prior art.

Thus, claimed “technical features” of each of the claimed inventions, do not make a contribution, when considered as a whole, over the prior art, thus lacking unity of invention.

3.	A telephone call was made to Mr. Martin D. Moynihan (Reg No. 40,338) on 9/13/21 to request an oral election to the above restriction requirement, but did not result in an election being made.

4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561.  The examiner can normally be reached on M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637